Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 1 of 20 PageID #: 128




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.,                                §
                                              §
        Plaintiff,                            §          CASE NO. 21-cv-6-MN
                                              §
 v.                                           §
                                              §
 MOSYLE CORPORATION,                          §          JURY TRIAL DEMANDED
                                              §
        Defendant.                            §


               FIRST AMENDED COMPLAINT AND JURY DEMAND

        Plaintiff KAJEET, INC. files this First Amended Complaint for Patent

 Infringement against Defendant MOSYLE CORPORATION, alleging as follows:

 I.     THE PARTIES

        1.      KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and

 existing under the laws of the State of Delaware, with a principal place of business at

 7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.

        2.      Defendant MOSYLE CORPORATION (“Defendant” or “Mosyle”) is a

 corporation organized under the laws of Delaware with a principal place of business at

 444 West New England Avenue, Suite 212, Winter Park, Florida. Mosyle has already

 appeared in this case and may be served through its counsel of record.

 II.    JURISDICTION AND VENUE

        3.      This is an action for infringement of United States patents under 35 U.S.C.

 §§ 271, et seq. Federal question jurisdiction is conferred to this Court over patent

 infringement actions under 28 U.S.C. §§ 1331 and 1338(a).

        4.      Defendant is incorporated within this District and develops and/or sells its

 products, including the Accused Products described herein, in this District.

                                              1
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 2 of 20 PageID #: 129




        5.      Defendant has sufficient minimum contacts with the District of Delaware

 such that this venue is fair and reasonable. Defendant has committed such purposeful

 acts and/or transactions in this District that it reasonably should know and expect that

 they could be hailed into this Court as a consequence of such activity. Defendant has

 transacted and, at the time of the filing of this Complaint, continues to transact business

 within the District of Delaware.

        6.      Further, upon information and belief, Defendant makes or sells products

 that are and have been used, offered for sale, sold, and/or purchased in the District of

 Delaware. Defendant directly and/or through its distribution network, places infringing

 products or systems within the stream of commerce, which stream is directed at this

 district, with the knowledge and/or understanding that those products will be sold and/or

 used in the District of Delaware.

        7.      For these reasons, personal jurisdiction exists, and venue is proper in this

 Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.

 III.   BACKGROUND AND FACTS

        8.      Kajeet is the owner of all rights and title in and to U.S. Patent No.

 8,667,559 (“the ‘559 Patent” or “the Asserted Patent”). The inventions disclosed and

 claimed in the Asserted Patent were developed by the founders, entrepreneurs, and

 engineers of Kajeet and were assigned to Kajeet upon issuance.

        9.      Kajeet is a U.S.-based company, founded in 2003, which develops

 software and hardware solutions promoting safe use of mobile devices by children both at

 home and in schools and libraries. Kajeet was founded by three fathers who sought to




                                             2
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 3 of 20 PageID #: 130




 develop systems and methods ensuring safe use of mobile phones, tablets, computers, and

 other mobile devices by their children.

        10.     Kajeet has become an industry leader in this area of mobile device

 management, developing innovations that led to the issuance of thirty-eight U.S. patents

 to date, including the Asserted Patent, and having implemented its solutions in hundreds

 of school districts comprising thousands of schools across the nation. These innovations

 were directly developed by the founders and engineers at Kajeet as part of Kajeet’s

 continuous work to protect children from inappropriate and distracting online content,

 and to enable schools and families to keep children focused and safe from the many

 potential dangers associated with unconstrained access to online content.

        11.     The disclosure and claims of the Asserted Patent describe improved

 control schemes implemented on communication devices, focusing on applications in

 which it is undesirable for the user of the communication device to have unfettered or

 unconstrained access to some or all of the available functionality supported by the

 communication device.      See, e.g., the ‘559 Patent at 1:47-62.1      A typical scenario

 addressed by the Asserted Patent is that of a smartphone, tablet, or laptop used by a child.

 See, e.g., the ‘559 Patent at 4:11-18; 4:38-44; and, 5:20-29. This is a relatively new

 problem that has arisen in the past decade as mobile communication devices have

 become more popular and more widely used throughout society, including in schools and

 at home by children. See, e.g., the ‘559 Patent at 1:51-58; 2:10-21; 4:42-58; 6:34-49;

 12:48-62; and, 14:13-23.



 1
   All citations to the ‘559 Patent, which is attached hereto as Exhibit A, are illustrative
 rather than exhaustive and therefore do not comprise complete listings of all portions of
 the specification addressed to each topic for which citations are provided.
                                              3
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 4 of 20 PageID #: 131




        12.     Mobile smartphones appeared in the mid-1990s as Personal Digital

 Assistants (“PDAs”). These devices expanded the set of features accommodated by

 handheld mobile communication devices and their appearance coincided with the rise in

 popularity and use of the World Wide Web. In 2007, Apple released the first iPhone and

 in 2008 released the App Store. This signaled the beginning of mainstream smartphone

 ownership and usage and, in particular, ownership and usage of feature-rich smartphone

 devices by teens and children. Also, during this timeframe, other Internet-capable, mobile

 computing devices greatly expanded in popularity, including tablet devices, including

 iPads and Kindles, as well as laptop devices, including the Google Chromebook.

 Increasingly, these devices are put in the hands of teens and children both by their parents

 and by schools, giving them ready access which they never had before to inappropriate

 content, contacts, sexting, online gaming, among other undesirable features and

 functionality. Further, this new access is cheap, anonymous, and readily-available at any

 time, day or night from virtually anywhere. Parents, as well as school administrators and

 others, have struggled with addressing this newly created problem ever since.

        13.     The Asserted Patent is addressed to specific systems and methods for

 addressing this new problem faced by parents, teachers, business owners, and the like.

 The Asserted Patent recognizes that old-world methodologies, such as simply taking the

 devices away, do not truly address the problem at hand and undermine the safety benefit

 of device ownership – continuous access for communication, such as always providing a

 direct means for a parent to call its child or vice versa. For device ownership by teens

 and others to provide this benefit, the device is necessarily in the possession of the teen at

 times when he or she is away from parents, teachers, and the like. Old-world monitoring



                                               4
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 5 of 20 PageID #: 132




 of device use to preventing inappropriate use is therefore also ineffective and does not

 address the true context of this new problem in society created by the development and

 proliferation of feature-rich mobile communication devices.

        14.     As explained in the specification of the Asserted Patent, prior art systems

 and methods for controlling mobile communication device usage in such settings were

 ineffective. For example, prepaid phone plans placed limits on the charges that could be

 run up on a mobile communication device but did so through toggling access to the

 communication network off once the account reached a zero balance. Beforehand, access

 to the communication network may be unconstrained while after, no access is provided

 whatsoever. This control scheme was ineffective for preventing misuse of the mobile

 communication device by a child while still providing access to desirable features. See,

 e.g., the ‘559 Patent at 2:36-44.

        15.     Likewise, unlimited use smartphone service plans could prevent the

 accumulation of excessive usage costs but were ineffective to prevent overuse or use of a

 mobile communication device at inappropriate times or to access inappropriate content.

 See, e.g., the ‘559 Patent at 3:7-16.

        16.     Other solutions involving control through enforcement of decisions based

 upon policies defining permitted use that were set and stored only in accessible portions

 of the memory of the device itself, such as in the volatile memory of the device. These

 solutions were likewise ineffective as the policies upon which decisions effecting control

 were vulnerable to manipulation or deletion by virtue of their only being stored in

 accessible portions of memory of the computing device. Further, such solutions required




                                             5
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 6 of 20 PageID #: 133




 separate and independent configuration of each computing device to be controlled,

 resulting in increased administrative costs.

        17.     The ‘559 Patent states that the systems and methods disclosed therein “are

 effective tools for any phone user that requires some level of supervision, such as a

 handicapped individual, a person suffering from dementia, a corporate employee, or even

 an adult that has shown poor judgment in the past and needs help managing their affairs.”

 ‘559 Patent at 5:34-41. The ‘559 Patent also states that:

                The ability to regulate when a phone can be and cannot be used
        can also be of value to parents and school districts with respect to
        resolving one of the greatest conflicts that exist between parents/students
        and school administrators - mobile phone usage by kids. Parents want
        children to have a mobile phone with them so the child can call the
        parent if need be, i.e., if someone forgets to pick the child up after
        school. School districts do not want the children to have the phones at all
        because the students tend to misuse the phones, i.e., to call friends
        during school, to cheat, to engage in illegal activity, etc. While the
        school districts believe that children should be relegated to only using
        the school phones if the children need to contact a parent, the parents
        want the children to have the phones with them in case they get locked
        out of the school, get lost on a field trip, etc. ‘559 Patent at 12:48-62
        (emphasis added).

 The Asserted Patent therefore recognizes that it is advantageous to dispose the policies

 applied for effecting feature management over communication devices in accordance

 with a scheme that prevents access to them by the user of the device, who may have poor

 judgment or be motivated to otherwise misuse the communication device.

        18.     The specification the Asserted Patent discloses, among other innovations,

 systems and methods for providing access to desirable features, such as always allowing

 for calls to a parent, for example, while also preventing access to features deemed

 inappropriate because of cost (e.g., downloadable games or other applications), type of

                                                6
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 7 of 20 PageID #: 134




 content (e.g., gambling or pornographic content), the time of day or night (e.g., during

 school hours or after bed time), and/or the device’s location, among other criteria. See,

 e.g., the ‘559 Patent at 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The Asserted

 Patent discloses control embodiments applying decisions based upon policies defining

 acceptable and unacceptable uses of a mobile communication device. The policies may

 be based on a variety of contexts which are set by administrators (e.g., parents or

 teachers). In accordance with certain embodiments of the inventions disclosed, the

 policies are set and stored at the server level to provide simultaneous control over use of

 one or more mobile communication devices. See, e.g., the ‘559 Patent at embodiment of

 Fig. 2; 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The intrinsic record states this at

 Office Action Response dated October 17, 2013 filed during prosecution of the ‘559

 Patent at p. 10 (distinguishing a particular embodiment claimed therein on the basis that

 the prior art “does not describe a distributed architecture where policy decisions are

 performed at the server level and those policies are enforced on the phone

 itself.”)(emphasis added). A true and correct copy of this Office Action Response is

 attached hereto as Exhibit B and incorporated for all purposes.

        19.     Application of use decisions based upon a policy stored remote from the

 controlled computing device represented an unconventional scheme that was neither well

 known nor routine for addressing a newly emerging problem in society. Embodiments of

 the inventions disclosed and claimed in the Asserted Patent implementing this

 unconventional scheme provide for more robust control that was more resilient to

 manipulation and/or disablement by users of the controlled devices and, therefore, more

 effective than prior art systems and methods.



                                              7
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 8 of 20 PageID #: 135




        20.     Mosyle is a developer of software-based solutions accommodating feature

 management of computing devices configured for operation on communication networks,

 including laptops, tablets, smartphones, and the like. Each of the devices managed by

 Mosyle’s software comprises a computing device usable to access online content and

 applications over a communication network managed by a service provider, such as an

 internet service provider (ISP).

        21.     The Accused Products of Mosyle include all versions of the Mosyle

 Manager product and corresponding mobile applications including Mosyle Business and

 ScreenGuide, as well as all products that have the same or similar functionality. The

 Accused Products accommodate management of mobile communication devices

 accessing content over communication networks via application of remotely stored

 master policies set by administrators (e.g., parents, teachers, and/or IT personnel).

        22.     The Accused Products comprise a system of hardware (Mosyle servers)

 and software (Mosyle server software and downloadable software applications)

 implementable on computing devices to accommodate management of certain features

 and functionality of computing devices. The Accused Products are compatible for use

 with communications devices utilizing at least Apple iOS and MacOS operating systems.

 Such devices include iPhones, iPads, and the like.

        23.     The Accused Products effect policy-based control over these devices via,

 among other things, executing local agent software on the device in connection with

 execution of Mosyle server software. Execution of local agent software effects control of

 the device via regular and/or scheduled sending of feature use requests to the Mosyle

 servers for policy application. Additionally, or alternatively, the local agent software



                                               8
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 9 of 20 PageID #: 136




 effects control via regular installation and updates of use decisions based upon master

 policies stored on Mosyle’s servers (or derivatives thereof) via communication with the

 Mosyle servers for on-device enforcement.

        24.     Regardless of the mode of policy application employed, all master policies

 defining permissible or impermissible uses of a device are set by administrators from an

 administrator’s computer or mobile device. Administrators may set policies to control

 time usage limits (i.e., screen time limits and scheduling), application usage limits, and

 restrictions preventing in-app purchases made by enrolled devices, among other things.

 Different policies may be applied depending on the time-of-day in accordance with

 schedules or according to time usage limits.

        25.     Application of policies yields real time decisions defining what device

 features and network content are usable or accessible by a managed device depending on

 the user profile associated with the managed device.           Profile policies are set by

 administrators and are applied to selectively permit or block access to device features,

 such as Internet content, mobile applications, and the like. The allow/disallow policies

 applied may be further configured in accordance with schedule-based or time-based rules

 for in-school or out-of-school implementations, for example.

        26.     For each managed device, local agent software of the Accused Products is

 enabled on the device and causes the managed device to generate or direct requests for

 uses of the device for comparison to applicable usage policies, or derivatives thereof, in

 connection with applying and enforcing master policies defining permissible uses of the

 managed device. Master policies are set and stored on Mosyle’s servers remote from the

 managed computing device.



                                                9
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 10 of 20 PageID #: 137




         27.    Upon information and belief, the Accused Products effect feature

  management over devices connected to a communication network without storing the

  master policies on the devices, themselves or directly accessing the policies by the

  device. Rather, decisions based on application of the master policies are communicated

  to the controlled device for enforcement in response to requests generated by the user

  device to perform a controlled function thereon. Such decisions are regularly updated

  through execution of the local agent software and at Mosyle’s servers.

         28.    Based on the description of the structure and operation of Mosyle’s

  products above, the Accused Products meet each and every limitation of claim 27 as

  shown in the following chart:

               Claim Element                              Accused Products
    A method for controlling a              Mosyle provides the Mosyle Manager,
    computing device configured to          Mosyle Business, and ScreenGuide products
    execute a function using a              which allow parents and/or other
    communication network managed           administrators to effect policy based control
    by a service provider, the method       over computing devices. The Accused
    comprising:                             Products manage use of mobile devices, such
                                            as phones, tablets, and the like, which are
                                            connected to the Internet through an Internet
                                            Service Provider (ISP).
    sending to a server a request to        The Accused Products utilize local agent
    communicate with a remote               software on the controlled device to formulate
    computing device over the               and route requests through one or more
    communication network;                  Mosyle servers. Mosyle’s servers store and
                                            apply acceptable use policies, including
                                            screen time allowance, among others, which
                                            are set by administrators, to control device
                                            use. Mosyle’s local agent software causes
                                            actions taken and content viewed on a
                                            managed device to be routed through one or
                                            more Mosyle servers.

    receiving in real-time from the         The Accused Products either permit requested
    server a decision granting or           usage or block it in accordance with the
    denying the request, the decision       decision received from a Mosyle network

                                             10
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 11 of 20 PageID #: 138




    based on a policy stored at the server server making policy decisions. Rules, such
    and configured by an administrator; as time usage limits and application rules are
    and                                    configured by administrators (i.e., parents,
                                           teachers, business owners) via a web
                                           dashboard interface and are stored on
                                           Mosyle’s servers. Rules are applied in real
                                           time to allow / disallow use of various
                                           functions on the managed device.

    enforcing the decision by enabling a    Based on the decision received from Mosyle’s
    communication with the remote           server(s) applying the policy, the Accused
    computing device over the               Products operate to either permit or block the
    communication network when the          requested function. The policy, or policies,
    decision grants the request and by      upon which the decision is based are set and
    disabling the communication when        stored on Mosyle’s servers and not on the
    the decision denies the request, the    managed device.
    communication being enabled or
    disabled without storing the policy
    on the computing device.


         29.    Mosyle provides instructions to its customers and users of the Accused

  Products demonstrating how to install, set up, and use each to manage computing devices

  connected to a communications network. Such instructions are provided in the form of,

  at least, Mosyle’s online support site and product guides. These resources provide

  instructions and tutorials directed to end users of the Accused Products demonstrating use

  thereof in manners that infringe the Asserted Patent. Use of the Accused Products in

  accordance with these instructions constitutes direct infringement of the Asserted Patent

  by end users of the Accused Products.

         30.    Mosyle has had actual knowledge of the Asserted Patent and Kajeet’s

  infringement allegations against the Accused Products since at least January 4, 2021, the

  date the Original Complaint was filed. Upon information and belief, Mosyle continues to

  make, use, and sell the Accused Products, including ongoing subscriptions, to its

  customers.

                                             11
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 12 of 20 PageID #: 139




                                           COUNT I

                                 PATENT INFRINGEMENT

                                 U.S. Patent No. 8,667,559 B1

         31.     Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,

  as though fully set forth herein.

         32.     On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559

  Patent”) was duly and legally issued for “Feature Management of a Communication

  Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true and

  correct copy of the ‘559 Patent is attached hereto as Exhibit A and made a part hereof.

         33.     Kajeet is the owner of all right and title in the ‘559 Patent, including all

  rights to enforce and prosecute action for infringement of the ‘559 Patent and to collect

  damages for all relevant times against infringers of the ‘559 Patent. Accordingly, Kajeet

  possesses the exclusive right and standing to prosecute the present action for

  infringement of the ‘559 Patent by Mosyle.

         34.     Kajeet has complied with 35 U.S.C. § 287 with respect to the ‘559 patent.

  Kajeet virtually marks its products in accordance with the statute by listing the

  appropriate Kajeet patent numbers on a page on its website. Kajeet regularly updates this

  page   as    new   patents    issue.   That   page   can   be   accessed   at   the   URL:

  https://www.kajeet.net/company/patents-and-licensing. Kajeet is unaware of any credible

  challenge to its having complied with the marking provisions of 35 U.S.C. § 287.

         35.     The ‘559 Patent generally discloses and claims systems and methods for

  controlling computing devices usable on communication networks to perform various

  functions, such as sending and receiving data over the Internet or other communication



                                                12
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 13 of 20 PageID #: 140




  network, for example. The systems and methods claimed accommodate enforcement of

  decisions granting or denying requests to communicate with remote computing devices

  over a communication network. In accordance with the Asserted Claims, decisions are

  based on the application of one or more relevant use policies which are administrator-

  configurable and are stored remotely from the controlled computing device. Decisions to

  grant or deny communication requests from the controlled device are made and

  effectuated in real-time.

         36.     Independent claim 27 of the ‘559 Patent and each dependent claim

  depending therefrom are directed to “methods for controlling a computing device

  configured to execute a function using a communication network managed by a service

  provider.” ‘559 Patent at Claim 27. These claimed methods require, among other steps,

  that a decision is received in real time from a server, with the decision

  “being based on a policy stored at the server…,” and that “the communication being

  enabled or disabled without storing the policy on the computing device.” Id.

         37.     These limitations mandate that the decision applied to effect control over

  the computing device is based on a policy stored at a server remote from the computing

  device. The decision is made upon detection of an attempt by the computing device to

  perform a function on the communication network.            These limitations capture the

  distributed architecture concept not well-understood, routine, or conventional in the art

  for effecting feature management on a computing device including that the server storing

  the policies upon which decisions are based being meaningfully apart from the computing

  device. This arrangement resulted in improved operation through at least increased

  resilience to undesirable access to policies to manipulate or delete them.



                                              13
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 14 of 20 PageID #: 141




         38.     These limitations additionally cover communications initiated by a third-

  party device and directed to a managed device. Effecting control over these incoming

  communications to a communication device was likewise not well-understood, routine, or

  conventional to one of ordinary skill in the art.

         39.     Claim 27 of the ‘559 Patent and each claim depending therefrom are

  rooted in control schemes for managing communication devices and require the

  application of decisions based upon remotely stored polices. Remote storage of the

  policies upon which decisions are based makes them less vulnerable to manipulation and

  deletion while still accommodating real-time control concurrent with device usage.

  Communication device management in accordance with these claimed methods improves

  the security, effectiveness, and robustness of control accommodated.         As such, the

  claimed methods are directed to patent eligible subject matter.

         40.     Additionally, when considered as an ordered combination of elements,

  claim 27 and each claim depending therefrom comprise an “inventive concept” for at

  least the reasons presented herein and above. These claims require storing usage policies

  upon which decisions are based at a server remote from the computing device, an

  unconventional arrangement at the time which yielded improvements in the operation of

  systems implementing the claimed methods. Prior art control was not premised on

  application of decisions based upon policies stored at the server level. Instead, the prior

  art applied decisions based on policies set up on the computing device itself and stored

  only on the computing device. Such policies reside such that they are readily accessible

  for manipulation and/or deactivation or deletion to circumvent control entirely. Further,

  prior art systems required that each device be configured separately and individually with



                                                14
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 15 of 20 PageID #: 142




  its own set of policies. The arrangement claimed in claim 27 and its dependent claims

  run counter to what was well-understood, routine, and conventional to one of ordinary

  skill in the art at the relevant time by applying usage decisions to effect control that are

  based upon policies stored at the server level, remote form the computing device, while

  effecting real-time control over communication devices and providing other benefits, as

  noted herein and above.2

         41.     Additionally, claim 1 of the ‘559 Patent, and correspondingly the

  dependent claims thereof, are directed to similarly configured systems and methods for

  effecting remote management of communications devices. These claims implement a

  distributed architecture approach with master policies applied to effect control of a device

  being stored remotely from the managed devices.

         42.     Mosyle has had actual knowledge of the existence of the ‘559 Patent and

  Kajeet’s infringement allegations against the Accused Products since at least January 4,

  2021, the date the Original Complaint was filed. As such, Mosyle’s infringement of the

  ‘559 Patent has been willful since at least that time.

         43.     Mosyle, without authority, consent, right, or license, and in direct

  infringement of the ‘559 Patent, uses the Accused Products which infringe at least claim

  27 of the ‘559 Patent, among others, and it uses the Accused Products in a manner that

  meets every limitation of claim 27. Mosyle’s quality testing and demonstrations of



  2
    These statements are further supported by the declarations of Dr. Charles D. Knutson,
  which were attached by Kajeet as Exhibits E and I to its Second Amended Complaint
  (Dkt. Nos. 146, 146-6, and 146-10). filed in the action styled Kajeet, Inc. v. Qustodio,
  LLC, case no. 8:18-cv-01519-JAK-PLA, in the United States District Court for the
  Central District of California, Western Division, and which are hereby incorporated by
  reference.

                                               15
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 16 of 20 PageID #: 143




  operation of the Accused Products to manage use of computing devices directly infringe,

  either literally or under the doctrine of equivalents, at least claim 27 of the ‘559 Patent.

         44.     Mosyle actively induces infringement of one or more of the claims of the

  ‘559 Patent by its customers and end users of at least the Accused Products and is

  therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

  the Accused Products to manage computing devices in the manners described above

  infringes at least claim 27 of the ‘559 Patent. Mosyle knows that the Accused Products

  are especially designed for and marketed toward infringing use by Mosyle’s customers,

  to implement feature management of computing devices. Mosyle has induced, caused,

  urged, encouraged, aided and abetted its direct and indirect customers to make, use, sell,

  offer for sale and/or import one or more of the Accused Products. Mosyle provides step-

  by-step instructions for installation, setup, and use of the Accused Products to infringe,

  either literally or under the doctrine of equivalents, at least claim 27 of the ‘559 Patent.

  These instructions are provided by Mosyle as user manuals and online content made

  available by Mosyle through its website, including links to several video tutorials

  providing instructions for device enrollment and for configuring policies stored on

  Mosyle’s servers such as screen time limits and restrictions on use of certain applications.

  These videos are created by Mosyle and accessible through its website.3 As such, Mosyle

  provides step by step instructions to its customers on how to install and set up Mosyle

  Manager so that it can operate as described in the chart in paragraph 27. (See Exh. C).


  3
   See, e.g., links to YouTube videos on Mosyle’s website (at URL:
  https://manager.mosyle.com/forparents) which accesses tutorials for device enrollment
  (https://www.youtube.com/watch?v=bXI3G9waJVM), for setting screen time limits
  (https://www.youtube.com/watch?v=fC1TnaMfI-E) and for setting application restriction
  policies (https://www.youtube.com/watch?v=T-IV_NdkI2g), among others.

                                                16
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 17 of 20 PageID #: 144




  Mosyle provides customers with information about the types of polices that can be set by

  an administrator and how they are set. (See Exhs. D and E). Such conduct by Mosyle

  was intended to and actually did result in direct infringement by Mosyle’s direct and

  indirect customers, including the making, using, selling, offering for sale and/or

  importation of the Accused Products in the United States. Mosyle knows that its

  customers are infringing by performing the steps of claim 27 because it operates the

  servers that store the policies and communicate with the managed devices.

         45.     Mosyle contributes to the infringement of at least claim 27 of the ‘559

  Patent by its customers and end users of at least the Accused Products and is therefore

  liable for indirect infringement under 35 U.S.C. § 271(c). The Accused Products are

  especially designed for controlling use of computing devices in the manner described

  above. As shown in the chart in paragraph 28, the components in the Accused Products

  that provide the infringing features have no other purpose than to operate in an infringing

  manner. Consequently, the Accused Products have no substantial non-infringing use, as

  they are specifically designed and marketed for use by parents, teachers, and supervisors

  to control use of a computing device operating on a communication network. Setup and

  use of the Accused Products by Mosyle’s customers in this manner constitutes direct

  infringement, either literally or under the doctrine of equivalents, of at least claim 27 of

  the ‘559 Patent. Mosyle knows that its customers are infringing by performing the steps

  of claim 27 because it operates the servers that store the policies and communicate with

  the managed devices.

         46.     Kajeet expressly reserves the right to assert additional claims of the ‘559

  Patent against Mosyle.



                                              17
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 18 of 20 PageID #: 145




         47.     Kajeet has been damaged as a result of Mosyle’s infringing conduct.

  Mosyle is, thus, liable to Kajeet in an amount that adequately compensates for their

  infringement, which, by law, cannot be less than a reasonable royalty, together with

  interest and costs as fixed by this Court under 35 U.S.C. § 284.

         48.     Based on Mosyle’s actual knowledge of the ‘559 Patent and of Kajeet’s

  allegations of patent infringement presented herein since at the filing of this Complaint, if

  not earlier, as well as Mosyle’s objective recklessness in continuing to offer for sale and

  selling the Accused Products since that time, Kajeet is further entitled to enhanced

  damages under 35 U.S.C. § 284.

                                      VI. JURY DEMAND

         49.     Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal

  Rules of Civil Procedure.

                               VII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and

  against Defendant, and that the Court grant Plaintiff the following relief:

         a.      Judgment that one or more claims of the Asserted Patent have been

                 directly infringed, either literally or under the doctrine of equivalents, by

                 Defendant, or judgment that one or more of the claims of the Asserted

                 Patent have been directly infringed by others and indirectly infringed by

                 Defendant, to the extent Defendant contributed to or induced such direct

                 infringement by others;

         b.      Judgment that Defendant account for and pay to Plaintiff all damages to

                 and costs incurred by Plaintiff because of Defendant’s infringing activities



                                               18
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 19 of 20 PageID #: 146




              and other conduct complained of herein, including enhanced damages as

              permitted by 35 U.S.C. § 284;

        c.    Judgement that Defendant’s infringement is willful from the time

              Defendant was made aware of the infringing nature of its products and

              methods and that the Court award treble damages for the period of such

              willful infringement pursuant to 35 U.S.C. § 284;

        d.    That Plaintiff be granted pre-judgment and post-judgment interest on the

              damages caused by Defendant’s infringing activities and other conduct

              complained of herein;

        e.    That the Court declare this an exceptional case and award Plaintiff its

              reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;

              and

        f.    That Defendant, its officers, agents, servants and employees, and those

              persons in active concert and participation with any of them, be

              permanently enjoined from infringement of one or more claims of the

              Asserted Patent or, in the alternative, if the Court finds that an injunction

              is not warranted, Plaintiff requests an award of post judgment royalty to

              compensate for future infringement;

        g.    That Plaintiff be granted such other and further relief as the Court may

              deem just and proper under the circumstances.




                                           19
Case 1:21-cv-00006-MN Document 14 Filed 03/11/21 Page 20 of 20 PageID #: 147




  Dated: March 11, 2021               Respectfully submitted,

  Of Counsel:                         FARNAN LLP

  Jonathan T. Suder                   /s/ Michael J. Farnan
  Michael T. Cooke                    Brian E. Farnan (Bar No. 4089)
  Corby R. Vowell                     Michael J. Farnan (Bar No. 5165)
  Richard A. Wojcio                   919 N. Market St., 12th Floor
  FRIEDMAN, SUDER & COOKE             Wilmington, DE 19801
  604 East 4th Street, Suite 200      Telephone: (302) 777-0300
  Fort Worth, TX 76102                Facsimile: (302) 777-0301
  817-334-0400                        bfarnan@farnanlaw.com
  Fax: 817-334-0401                   mfarnan@farnanlaw.com
  jts@fsclaw.com
  mtc@fsclaw.com                      Attorneys for Plaintiff Kajeet, Inc.
  vowell@fsclaw.com
  wojcio@fsclaw.com




                                     20
